735 N.W.2d 256 (2007)
L.N. LAND COMPANY, INC., Plaintiff-Appellee,
v.
SCHWARTZ LAW FIRM, P.C., Burton H. Schwartz, Esq., and Jay A. Schwartz, Esq., Defendants-Appellants, and
Scott Griffin, Inc., Scott Griffin, and Dwight R. Miller, Defendants.
Docket No. 133395. COA No. 263363.
Supreme Court of Michigan.
July 30, 2007.
On order of the Court, the application for leave to appeal the January 30, 2007 *257 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.